Title: [Diary entry: 29 October 1788]
From: Washington, George
To: 

Wednesday 29th. Thermometer at 42 in the Morning—53 at Noon and 50 at Night. Clear morning with a frost. Wind at No. West all day & cold. Rid to all the Plantations. In the Neck—the hands were digging Potatoes but not being able to keep way before the plows, the latter went to breaking up field No. 8. Ordered the Pumpkins at this and all the other plantations to be taken up & secured as a severe frost might be expected. The hands from the several places were at work as yesterday. Took up the Mangel Wurzel, or Roots of Scarcity in the Inclosure

below the Stable. Had those raised from the seeds sent me from Doctr. Rush (coming immediately from Doctr. Letsum) 48 in number—put by themselves; being of the grey or marble coloured sort. And those which approached nearly to this colour from the seed had from Mr. Peters was also put by themselves—both kinds to raise seed from for another year making together 2½ bushl. Those with red leaves, and leaves approaching nearly to this colour were laid aside for eating or giving to the Stock. The largest of these white leaved roots only weighed (after the leaves were taken of) 3 lbs. 6 oz. and altogether  lbs. filling 6 bushels. Colo. Symm on business respecting the Affairs of Colo. Geo. Mercer and his Mortgagees came here—dined, & returned afterwards.